Citation Nr: 1515550	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for neuropathy in the feet, legs, and back.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1987 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  The record was held open for 30 days from the date of the hearing.  The Veteran did not subsequently submit any additional evidence.


REMAND

The Veteran seeks service connection for diabetes mellitus and neuropathy in the feet, legs, and back, which he contends were incurred during active duty (September 1987 to August 1990) or a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) (1990 and 1996) following that service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Regarding Reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. § 101(22), (24) (West 2014); 38 C.F.R. § 3.6 (2014).

Where a veteran served for at least 90 days during a period of war and manifests a chronic disease, such as diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such diseases during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  This presumption does not to apply to periods of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

As the record is insufficient to determine the dates of ACUDTRA or INACDUTRA, additional development under the duty to assist is needed.

The Veteran testified that he has experienced symptoms of diabetes mellitus and neuropathy since service, but that he failed to seek treatment because to do so was frowned upon.  He testified that he only sought medical treatment two or three times during active duty.  However, service treatment records show that the Veteran received medical treatment on at least 15 occasions during active duty.

The Veteran testified that Dr. Myer, of Providence Hospital, initially diagnosed diabetes mellitus in 1996.  The Veteran also testified that he received treatment from nurse practitioner Benoff.  There is no record of such treatment in the claims file.  The Board must make a reasonable effort to obtain these outstanding, relevant records.  See 38 C.F.R. § 3.159(c)(1) (2014).

The Veteran also testified that he was in receipt of Social Security Administration (SSA) benefits in 2000 and 2001 due to his diabetes mellitus.  As records pertaining to these benefits may be relevant to the appeal, they must be associated with the claims file.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

The record contains VA treatment records from August 2004 to May 2014, the earliest of which show that the Veteran gave a history of diabetes mellitus since 1996 and that he was being treated for neuropathy.  See Diabetes Consult Report (Sept. 1, 2004).  Upon remand, VA must obtain any VA treatment records dated prior to August 2004.  38 C.F.R. § 3.159(c)(2).

The evidence of record suggests that the Veteran's current diabetes mellitus and neuropathy may be related to his military service.  However, as the medical evidence of record is insufficient to decide the claims, a VA examination is needed.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release information to VA, for Dr. Myer, from Providence Hospital, and nurse practitioner Benoff, as well as any other private doctor or facility that has treated his diabetes mellitus or neuropathy.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's diabetes mellitus or neuropathy.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain VA treatment records prior to August 2004.

4.  Obtain complete service personnel records and all orders for ACDUTRA or INACDUTRA.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

5.  After the above requested development, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the two claims.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to address each of the following questions:

(a)  Is it at least as likely as not that the current diabetes mellitus had its onset prior to August 1991?  The examiner is advised that diabetes mellitus need not be documented in service to establish that it had its onset during service.

(b)  Is it at least as likely as not that the current diabetes mellitus or neuropathy was incurred or aggravated during a period of ACDUTRA?

(c)  Is it at least as likely as not that the current diabetes mellitus or neuropathy is related to a disease, injury, or event in during active military service?

In answering these questions, the examiner is to address the Veteran's report symptoms of diabetes mellitus since 1988 or 1990.

The term "aggravated" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

6.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

